Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Acknowledgement is made of amendment filed 30 June 2022 in which claims 1, 6, 12, 14, and 17-20 are amended, claims 3, 5, and 11 are cancelled, and claimed 21 and 22 are new.  Claims 1, 2, 4, 6-10, and 12-22 are currently pending and an office action on the merits follows.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pub. No. 2018/0103287 by Reichow et al. (“Reichow”) in view of U.S. Pub. No. 2016/0219338 by Wang et al. (“Wang”).

As to claim 1, Reichow discloses a method of displaying supplemental content (Reichow, in-room show system 100, Figure 1) comprising: 
determining, using a sensor, one or more environmental characteristics for a display environment (Reichow, The wall 112 includes a first surface or area 114, a second surface or area 116, and a surface or area 118 associated with the location of a display device 150 on or near a portion of the wall 112, and each of these areas is predefined and used in designing a show to map where projected content should be provided to achieve a desired visual effect/show and where content should not be projected or be blocked as is the case for the area 118 (e.g., to avoid projecting light onto the display device 150 and interfering with its displayed image(s) 152). Figure 1, ¶ [0021]); 
determining supplemental content based in part on a primary content displayed by a primary display (Reichow, display device 240, Figure 2C) (Reichow,  the projected content/light 261C is chosen to match or extend the content 241C from the display device 240. In this example, the display device 240 may be hidden or appear to the source of the imagery on the wall surface 213 by having the content 261C matched in location and composition with the content 241C from the display device 240. For example, the sea/waves shown with the display device 240 are extended out in the projected content 261C in locations mapped to the location of the display device 240 and even its content. Figure 2C, ¶ [0043]); and 
displaying the supplemental content in the display environment (Reichow, the projector 160 may be operated with signals 161 to project 164 with content 144 (that may be the same or differ from the content 144 used to provide first images 163) to create second projected still or video images 165 onto a second mapped surface or area 116 of the wall 112 (which will typically differ at least partially from the first area 114). In this way, the projector content 144 is mapped to particular surfaces/areas of the wall 112 (or video content is provided using projection mapping, which typically includes a mapping of the various content/images (still or video) to areas/surfaces of wall(s) 112) and different content can be provided on the various surfaces of the wall 112 to tell a story or create a desired show environment. Figures 1-2E, ¶ [0026]).
Reichow does not expressly teach
determining, using a sensor, one or more environmental characteristics for a display environment;
identifying, based on the one or more environmental characteristics and a user input or a user preference, a position in the display environment for display of the supplemental content, wherein the position is different from a position of the primary display;
Wang teaches an information presentation system determining, using a sensor, one or more environmental characteristics for a display environment; (Wang, The projector 114 may also sense the texture and color of surrounding projected surfaces and distort the project contents accordingly such that the contents can be displayed with a normal viewing effect. ¶ [0027])(Wang, The projection technology can interact with a projector to fit any desired image onto the surface of any object. The projection technology can sense the texture and color of surrounding projected surfaces and distort the project contents accordingly such that the contents can be displayed with a normal viewing effect. Users do not need to worry about there may not be enough flat curtain or empty walls for the projection, since the projected light may be modulated to achieve a desired color and the texture can be corrected, given knowledge of the existing surface color and geometry. ¶ [0043]); The environmental characteristics are the texture and color of the projected surfaces.
identifying, based on the one or more environmental characteristics and a user input or a user preference, a position in the display environment for display of the supplemental content, wherein the position is different from a position of the primary display (Wang, Since users have different viewing habit and preference, the system 300 may be designed to be highly configurable so that the entire system can be tailored according to a user's specific taste and resource availability… In certain embodiments, the collaborative and scalable information presentation system 300 may be used by a user to watch certain TV programs. For example, when watching a soccer game in the living room, a user may easily find all related news, the bio of the player and the history of the team displayed right beside the live match. When a team scores a goal, the exciting audiences are cheering beside the user. The user can share the excitement with friends over voice or video chatting, rather than texting on the smartphone and missing other exciting moments on the screen. Also a user can hear friends reply and read the projected interesting comments from social network at user preferred location in the living room, e.g., the coffee table 314, the walls 310 and 312, or smart devices 308. Figure 3, ¶¶ [0045 and 0046]) (Wang, Further, a smart projector may cover the interaction area 608, such as an end table in front of the couch, enabling the user to interact with the projected content. The projected content may include comments and social feeds from the internet, social interactions with friends, and other related information of the show. In certain embodiments, the interaction area 608 may include three columns: comment column, information column and friend column. The comment column may display the social feeds from the internet and allow the user to post comments to the social network. The information column may allow the user to browse player information, related news and articles of the video content. The friend column may display icons of friends and allow the user to initiate messaging or video chatting with friends. The sensor-embedded smart projector may detect gestures and/or voices of the user to perform interactions including view and post comments to the social network, browse play information, related news and articles, and messaging and video chatting with friends, Figure 6, ¶ [0058]). Wang teaches the environmental characteristics (color and texture of the walls) and a user input (user gesture detection to interact with content) or user preference (user preferred location for interactive content) to display the supplemental content.
The combination of Reichow and Wang teaches the projector sensing the wall area to determine the environmental characteristics and receiving a user input or preference to determine the location of displaying the supplemental content and interact with that content.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reichow’s wall projected display to include Wang’s projected display with sensing of projected surfaces because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Wang’s projected display with sensing of projected surfaces permits improved viewing properties based on correction for the texture and color of the walls.  This known benefit in Wang is applicable to Reichow’s wall projected display as they both share characteristics and capabilities, namely, they are directed to wall projected display devices.  Therefore, it would have been recognized that modifying Reichow’s wall projected display to include Wang’s projected display with sensing of projected surfaces would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Wang’s projected display with sensing of projected surfaces in wall projected display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Reichow, as modified by Wang, teaches the sensor to detect the texture and color of the projected surfaces and providing content based on the sensor data and user input or preference.
As to claim 2, Reichow, as modified by Wang, teaches the method wherein displaying the supplemental content comprises projecting light onto an area of the display environment (Reichow,  the projector 160 may be operated to project 162 with content 144 a first projected still or video image 163 onto a first mapped surface or area 114 on the wall 112. Figure 1, ¶ [0025]) (Wang, The projector 114 may also sense the texture and color of surrounding projected surfaces and distort the project contents accordingly such that the contents can be displayed with a normal viewing effect. ¶ [0027]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 4, Reichow, as modified by Wang, teaches the method wherein the supplemental content presents information different from information presented in the primary content (Reichow, the projector 160 may be operated with signals 161 to project 164 with content 144 (that may be the same or differ from the content 144 used to provide first images 163) to create second projected still or video images 165 onto a second mapped surface or area 116 of the wall 112 (which will typically differ at least partially from the first area 114). In this way, the projector content 144 is mapped to particular surfaces/areas of the wall 112 (or video content is provided using projection mapping, which typically includes a mapping of the various content/images (still or video) to areas/surfaces of wall(s) 112) and different content can be provided on the various surfaces of the wall 112 to tell a story or create a desired show environment. Figures 1-2E, ¶ [0026]) (Wang, Further, a smart projector may cover the interaction area 608, such as an end table in front of the couch, enabling the user to interact with the projected content. The projected content may include comments and social feeds from the internet, social interactions with friends, and other related information of the show. In certain embodiments, the interaction area 608 may include three columns: comment column, information column and friend column. The comment column may display the social feeds from the internet and allow the user to post comments to the social network. The information column may allow the user to browse player information, related news and articles of the video content. The friend column may display icons of friends and allow the user to initiate messaging or video chatting with friends. The sensor-embedded smart projector may detect gestures and/or voices of the user to perform interactions including view and post comments to the social network, browse play information, related news and articles, and messaging and video chatting with friends, Figure 6, ¶ [0058]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 7, Reichow, as modified by Wang, teaches the method wherein displaying the supplemental content comprises projecting the supplemental content by a supplemental display (Reichow,  the projector 160 may be operated to project 162 with content 144 a first projected still or video image 163 onto a first mapped surface or area 114 on the wall 112. Figure 1, ¶ [0025]).
As to claim 8, Reichow, as modified by Wang, teaches the method wherein the supplemental content is determined by accessing one or more databases based on information from the primary content (Reichow,  the show control application 130 may run one or more show programs 134 and the memory 140 may store one-to-many show definitions or show-defining files 142. A default program 134 may be run that chooses the appropriate show files 142 to provide content. Figure 1, ¶ [0030]) (Reichow, Each show 142 includes content 143 for operating or playing on a display device 150, content 144 for projecting with the projector 160, audio content or a soundtrack for playing over an audio system 170, and other show component content, actions, and/or settings 146, Figure 1, ¶ [0023]) (Wang, Further, a smart projector may cover the interaction area 608, such as an end table in front of the couch, enabling the user to interact with the projected content. The projected content may include comments and social feeds from the internet, social interactions with friends, and other related information of the show. In certain embodiments, the interaction area 608 may include three columns: comment column, information column and friend column. The comment column may display the social feeds from the internet and allow the user to post comments to the social network. The information column may allow the user to browse player information, related news and articles of the video content. The friend column may display icons of friends and allow the user to initiate messaging or video chatting with friends. The sensor-embedded smart projector may detect gestures and/or voices of the user to perform interactions including view and post comments to the social network, browse play information, related news and articles, and messaging and video chatting with friends, Figure 6, ¶ [0058]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 9, Reichow, as modified by Wang, teaches the method wherein the supplemental content is formatted based on the one or more environmental characteristics (Reichow, The wall 112 includes a first surface or area 114, a second surface or area 116, and a surface or area 118 associated with the location of a display device 150 on or near a portion of the wall 112, and each of these areas is predefined and used in designing a show to map where projected content should be provided to achieve a desired visual effect/show and where content should not be projected or be blocked as is the case for the area 118 (e.g., to avoid projecting light onto the display device 150 and interfering with its displayed image(s) 152). Figure 1, ¶ [0021]) (Wang, The projector 114 may also sense the texture and color of surrounding projected surfaces and distort the project contents accordingly such that the contents can be displayed with a normal viewing effect. ¶ [0027]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 10, Reichow, as modified by Wang, teaches the method further comprising updating the supplemental content based on detecting a user action within the display environment (Wang, Further, a smart projector may cover the interaction area 608, such as an end table in front of the couch, enabling the user to interact with the projected content. The projected content may include comments and social feeds from the internet, social interactions with friends, and other related information of the show. In certain embodiments, the interaction area 608 may include three columns: comment column, information column and friend column. The comment column may display the social feeds from the internet and allow the user to post comments to the social network. The information column may allow the user to browse player information, related news and articles of the video content. The friend column may display icons of friends and allow the user to initiate messaging or video chatting with friends. The sensor-embedded smart projector may detect gestures and/or voices of the user to perform interactions including view and post comments to the social network, browse play information, related news and articles, and messaging and video chatting with friends, Figure 6, ¶ [0058]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 12, Reichow discloses a system for displaying supplemental content (Reichow, in-room show system 100, Figure 1) comprising: 
a primary display (Reichow, display device 1450, Figure 1) configured to display primary content (Reichow, displayed still/video images 152, Figure 1); and 
a supplemental display (Reichow, projector 160 with first mapped surface 114 and second mapped surface 116, Figure 1) configured to display supplemental content different from the primary content (Reichow,  the projector 160 may be operated to project 162 with content 144 a first projected still or video image 163 onto a first mapped surface or area 114 on the wall 112. Figure 1, ¶ [0025]), wherein the supplemental display is configured to: 
select the supplemental content based in part on the display location and the primary content (Reichow, display device 240, Figure 2C) (Reichow, the projected content/light 261C is chosen to match or extend the content 241C from the display device 240. In this example, the display device 240 may be hidden or appear to the source of the imagery on the wall surface 213 by having the content 261C matched in location and composition with the content 241C from the display device 240. For example, the sea/waves shown with the display device 240 are extended out in the projected content 261C in locations mapped to the location of the display device 240 and even its content. Figure 2C, ¶ [0043]); and 
display the supplemental content at the display location (Reichow, the projector 160 may be operated with signals 161 to project 164 with content 144 (that may be the same or differ from the content 144 used to provide first images 163) to create second projected still or video images 165 onto a second mapped surface or area 116 of the wall 112 (which will typically differ at least partially from the first area 114). In this way, the projector content 144 is mapped to particular surfaces/areas of the wall 112 (or video content is provided using projection mapping, which typically includes a mapping of the various content/images (still or video) to areas/surfaces of wall(s) 112) and different content can be provided on the various surfaces of the wall 112 to tell a story or create a desired show environment. Figures 1-2E, ¶ [0026]).
Reichow continues to teach the display location of the supplemental content on the wall and not on the display device (Reichow, The wall 112 includes a first surface or area 114, a second surface or area 116, and a surface or area 118 associated with the location of a display device 150 on or near a portion of the wall 112, and each of these areas is predefined and used in designing a show to map where projected content should be provided to achieve a desired visual effect/show and where content should not be projected or be blocked as is the case for the area 118 (e.g., to avoid projecting light onto the display device 150 and interfering with its displayed image(s) 152). Figure 1, ¶ [0021]).
Reichow does not expressly teach determine a display location for the supplemental content based on a user input or a user preference and an analysis of one or more environmental characteristics detected by a sensor of a display environment of the primary content, wherein the display location of the supplemental content is different from a position of the primary display;
Wang teaches an information presentation system 
determine a display location for the supplemental content based on a user input or a user preference and an analysis of one or more environmental characteristics detected by a sensor of a display environment of the primary content (Wang, The projector 114 may also sense the texture and color of surrounding projected surfaces and distort the project contents accordingly such that the contents can be displayed with a normal viewing effect. ¶ [0027])(Wang, The projection technology can interact with a projector to fit any desired image onto the surface of any object. The projection technology can sense the texture and color of surrounding projected surfaces and distort the project contents accordingly such that the contents can be displayed with a normal viewing effect. Users do not need to worry about there may not be enough flat curtain or empty walls for the projection, since the projected light may be modulated to achieve a desired color and the texture can be corrected, given knowledge of the existing surface color and geometry. ¶ [0043]), wherein the display location of the supplemental content is different from a position of the primary display (Wang, Since users have different viewing habit and preference, the system 300 may be designed to be highly configurable so that the entire system can be tailored according to a user's specific taste and resource availability… In certain embodiments, the collaborative and scalable information presentation system 300 may be used by a user to watch certain TV programs. For example, when watching a soccer game in the living room, a user may easily find all related news, the bio of the player and the history of the team displayed right beside the live match. When a team scores a goal, the exciting audiences are cheering beside the user. The user can share the excitement with friends over voice or video chatting, rather than texting on the smartphone and missing other exciting moments on the screen. Also a user can hear friends reply and read the projected interesting comments from social network at user preferred location in the living room, e.g., the coffee table 314, the walls 310 and 312, or smart devices 308. Figure 3, ¶¶ [0045 and 0046]) (Wang, Further, a smart projector may cover the interaction area 608, such as an end table in front of the couch, enabling the user to interact with the projected content. The projected content may include comments and social feeds from the internet, social interactions with friends, and other related information of the show. In certain embodiments, the interaction area 608 may include three columns: comment column, information column and friend column. The comment column may display the social feeds from the internet and allow the user to post comments to the social network. The information column may allow the user to browse player information, related news and articles of the video content. The friend column may display icons of friends and allow the user to initiate messaging or video chatting with friends. The sensor-embedded smart projector may detect gestures and/or voices of the user to perform interactions including view and post comments to the social network, browse play information, related news and articles, and messaging and video chatting with friends, Figure 6, ¶ [0058]). Wang teaches the environmental characteristics (color and texture of the walls) and a user input (user gesture detection to interact with content) or user preference (user preferred location for interactive content) to display the supplemental content.
The combination of Reichow and Wang teaches the projector sensing the wall area to determine the environmental characteristics and receiving a user input or preference to determine the location of displaying the supplemental content and interact with that content.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reichow’s wall projected display to include Wang’s projected display with sensing of projected surfaces because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Wang’s projected display with sensing of projected surfaces permits improved viewing properties based on correction for the texture and color of the walls.  This known benefit in Wang is applicable to Reichow’s wall projected display as they both share characteristics and capabilities, namely, they are directed to wall projected display devices.  Therefore, it would have been recognized that modifying Reichow’s wall projected display to include Wang’s projected display with sensing of projected surfaces would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Wang’s projected display with sensing of projected surfaces in wall projected display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Reichow, as modified by Wang, teaches the sensor to detect the texture and color of the projected surfaces and providing content based on the sensor data and user input or preference.
As to claim 13, Reichow, as modified by Wang, teaches the system wherein the supplemental content corresponds to the primary content and presents information different from information relayed in the primary content (Reichow, the projector 160 may be operated with signals 161 to project 164 with content 144 (that may be the same or differ from the content 144 used to provide first images 163) to create second projected still or video images 165 onto a second mapped surface or area 116 of the wall 112 (which will typically differ at least partially from the first area 114). In this way, the projector content 144 is mapped to particular surfaces/areas of the wall 112 (or video content is provided using projection mapping, which typically includes a mapping of the various content/images (still or video) to areas/surfaces of wall(s) 112) and different content can be provided on the various surfaces of the wall 112 to tell a story or create a desired show environment. Figures 1-2E, ¶ [0026]) (Wang, Further, a smart projector may cover the interaction area 608, such as an end table in front of the couch, enabling the user to interact with the projected content. The projected content may include comments and social feeds from the internet, social interactions with friends, and other related information of the show. In certain embodiments, the interaction area 608 may include three columns: comment column, information column and friend column. The comment column may display the social feeds from the internet and allow the user to post comments to the social network. The information column may allow the user to browse player information, related news and articles of the video content. The friend column may display icons of friends and allow the user to initiate messaging or video chatting with friends. The sensor-embedded smart projector may detect gestures and/or voices of the user to perform interactions including view and post comments to the social network, browse play information, related news and articles, and messaging and video chatting with friends, Figure 6, ¶ [0058]). As shown in figures 2C and 2E of Reichow, the projected content is different from the content in the display device. In addition, the motivation used is the same as in the rejection of claim 12.
As to claim 14, Reichow, as modified by Wang, teaches the system wherein the supplemental display is further configured to determine the display location by detecting, using the sensor, an empty space on a wall within the display environment (Reichow, The wall 112 includes a first surface or area 114, a second surface or area 116, and a surface or area 118 associated with the location of a display device 150 on or near a portion of the wall 112, and each of these areas is predefined and used in designing a show to map where projected content should be provided to achieve a desired visual effect/show and where content should not be projected or be blocked as is the case for the area 118 (e.g., to avoid projecting light onto the display device 150 and interfering with its displayed image(s) 152). Figure 1, ¶ [0021]) (Wang, The projector 114 may also sense the texture and color of surrounding projected surfaces and distort the project contents accordingly such that the contents can be displayed with a normal viewing effect. ¶ [0027]). In addition, the motivation used is the same as in the rejection of claim 12.
As to claim 15, Reichow, as modified by Wang, teaches wherein the supplemental display is configured to select the supplemental content by analyzing the primary content and searching third party databases for related content to the primary content (Wang, A multi-directional projector hanging on the ceiling can project over a large area surrounding the TV 602, including the front wall 604 and the side walls 606. For example, the front wall may be assigned to display real-time scores, real-time statistics of the game. The side walls may be assigned to display audience responses, biography of a player, other guests who are also watching the show, etc. Figure 6, ¶ [0057]) (Wang, In certain embodiments, a user 108 may be watching a football game through the broadcast. The background of the field and the response of the audience are projected to the surrounding walls 118a and 118b. The high priority information, like the scores of the two teams, the arrangement of the players and real time statistical data are shown on the surrounding wall 118a around the TV 112, while the secondary information, such as the poster of the player who just kicked a goal, can be projected on the side wall 118b. The big table 118c in the living room may also be a good place to display information. The sensor-embedded projector 114b may arrange all content which may need user interactions on the table, such as the video chatting with friends, posting and replying twitter feed on social network, and browsing game related news and articles. Figure 3, ¶ [0041]). In addition, the motivation used is the same as in the rejection of claim 12.
	As to claim 16, Reichow, as modified by Wang, teaches the system wherein the supplemental content comprises one or more of a trivia about the primary content or an actor or character therein, a plot summary of the primary content, or an Internet search result based on the primary content (Wang, A multi-directional projector hanging on the ceiling can project over a large area surrounding the TV 602, including the front wall 604 and the side walls 606. For example, the front wall may be assigned to display real-time scores, real-time statistics of the game. The side walls may be assigned to display audience responses, biography of a player, other guests who are also watching the show, etc. Figure 6, ¶ [0057]) (Wang, In certain embodiments, a user 108 may be watching a football game through the broadcast. The background of the field and the response of the audience are projected to the surrounding walls 118a and 118b. The high priority information, like the scores of the two teams, the arrangement of the players and real time statistical data are shown on the surrounding wall 118a around the TV 112, while the secondary information, such as the poster of the player who just kicked a goal, can be projected on the side wall 118b. The big table 118c in the living room may also be a good place to display information. The sensor-embedded projector 114b may arrange all content which may need user interactions on the table, such as the video chatting with friends, posting and replying twitter feed on social network, and browsing game related news and articles. Figure 3, ¶ [0041]). In addition, the motivation used is the same as in the rejection of claim 12.
As to claim 17, Reichow, as modified by Wang, teaches the system wherein the supplemental display is further configured to:
utilize an additional user input to update the display location of the supplemental content (Wang, Further, a smart projector may cover the interaction area 608, such as an end table in front of the couch, enabling the user to interact with the projected content. The projected content may include comments and social feeds from the internet, social interactions with friends, and other related information of the show. In certain embodiments, the interaction area 608 may include three columns: comment column, information column and friend column. The comment column may display the social feeds from the internet and allow the user to post comments to the social network. The information column may allow the user to browse player information, related news and articles of the video content. The friend column may display icons of friends and allow the user to initiate messaging or video chatting with friends. The sensor-embedded smart projector may detect gestures and/or voices of the user to perform interactions including view and post comments to the social network, browse play information, related news and articles, and messaging and video chatting with friends, Figure 6, ¶ [0058]). In addition, the motivation used is the same as in the rejection of claim 12.
As to claim 18, Reichow discloses a non-tangible computer readable medium storing instructions that when read by a computer cause the computer to (Reichow, The in-room show system 100 includes a show controller 120 that may take the form of a programmed computer system (or other electronic device) with a processor 122 managing operations of I/O devices 124, running code or software programs to provide a show control application 130, and managing memory/data storage 140, Figure 1, ¶ [0022]):
select the supplemental content based in part on the display location and the primary content (Reichow, the projected content/light 261C is chosen to match or extend the content 241C from the display device 240. In this example, the display device 240 may be hidden or appear to the source of the imagery on the wall surface 213 by having the content 261C matched in location and composition with the content 241C from the display device 240. For example, the sea/waves shown with the display device 240 are extended out in the projected content 261C in locations mapped to the location of the display device 240 and even its content. Figure 2C, ¶ [0043]); and
display the supplemental content at the display location (Reichow, the projector 160 may be operated with signals 161 to project 164 with content 144 (that may be the same or differ from the content 144 used to provide first images 163) to create second projected still or video images 165 onto a second mapped surface or area 116 of the wall 112 (which will typically differ at least partially from the first area 114). In this way, the projector content 144 is mapped to particular surfaces/areas of the wall 112 (or video content is provided using projection mapping, which typically includes a mapping of the various content/images (still or video) to areas/surfaces of wall(s) 112) and different content can be provided on the various surfaces of the wall 112 to tell a story or create a desired show environment. Figures 1-2E, ¶ [0026]).
Reichow continues to teach the display location of the supplemental content on the wall and not on the display device (Reichow, display device 240, Figure 2C) (Reichow, the projected content/light 261C is chosen to match or extend the content 241C from the display device 240. In this example, the display device 240 may be hidden or appear to the source of the imagery on the wall surface 213 by having the content 261C matched in location and composition with the content 241C from the display device 240. For example, the sea/waves shown with the display device 240 are extended out in the projected content 261C in locations mapped to the location of the display device 240 and even its content. Figure 2C, ¶ [0043]).
Reichow does not expressly teach determine a display location for supplemental content to be displayed by a supplemental display based on a user input or a user preference and an analysis of one or more environmental characteristics detected by a sensor of a display environment for primary content displayed by a primary display, wherein the display location for the supplemental content is different from a position of the primary display; 
Wang teaches an information presentation system to
determine a display location for supplemental content to be displayed by a supplemental display based on a user input or a user preference and an analysis of one or more environmental characteristics detected by a sensor of a display environment for primary content displayed by a primary display, wherein the display location for the supplemental content is different from a position of the primary display; (Wang, The projector 114 may also sense the texture and color of surrounding projected surfaces and distort the project contents accordingly such that the contents can be displayed with a normal viewing effect. ¶ [0027])(Wang, The projection technology can interact with a projector to fit any desired image onto the surface of any object. The projection technology can sense the texture and color of surrounding projected surfaces and distort the project contents accordingly such that the contents can be displayed with a normal viewing effect. Users do not need to worry about there may not be enough flat curtain or empty walls for the projection, since the projected light may be modulated to achieve a desired color and the texture can be corrected, given knowledge of the existing surface color and geometry. ¶ [0043]) (Wang, Since users have different viewing habit and preference, the system 300 may be designed to be highly configurable so that the entire system can be tailored according to a user's specific taste and resource availability… In certain embodiments, the collaborative and scalable information presentation system 300 may be used by a user to watch certain TV programs. For example, when watching a soccer game in the living room, a user may easily find all related news, the bio of the player and the history of the team displayed right beside the live match. When a team scores a goal, the exciting audiences are cheering beside the user. The user can share the excitement with friends over voice or video chatting, rather than texting on the smartphone and missing other exciting moments on the screen. Also a user can hear friends reply and read the projected interesting comments from social network at user preferred location in the living room, e.g., the coffee table 314, the walls 310 and 312, or smart devices 308. Figure 3, ¶¶ [0045 and 0046]) (Wang, Further, a smart projector may cover the interaction area 608, such as an end table in front of the couch, enabling the user to interact with the projected content. The projected content may include comments and social feeds from the internet, social interactions with friends, and other related information of the show. In certain embodiments, the interaction area 608 may include three columns: comment column, information column and friend column. The comment column may display the social feeds from the internet and allow the user to post comments to the social network. The information column may allow the user to browse player information, related news and articles of the video content. The friend column may display icons of friends and allow the user to initiate messaging or video chatting with friends. The sensor-embedded smart projector may detect gestures and/or voices of the user to perform interactions including view and post comments to the social network, browse play information, related news and articles, and messaging and video chatting with friends, Figure 6, ¶ [0058]). Wang teaches the environmental characteristics (color and texture of the walls) and a user input (user gesture detection to interact with content) or user preference (user preferred location for interactive content) to display the supplemental content.
The combination of Reichow and Wang teaches the projector sensing the wall area to determine the environmental characteristics and receiving a user input or preference to determine the location of displaying the supplemental content and interact with that content.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reichow’s wall projected display to include Wang’s projected display with sensing of projected surfaces because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Wang’s projected display with sensing of projected surfaces permits improved viewing properties based on correction for the texture and color of the walls.  This known benefit in Wang is applicable to Reichow’s wall projected display as they both share characteristics and capabilities, namely, they are directed to wall projected display devices.  Therefore, it would have been recognized that modifying Reichow’s wall projected display to include Wang’s projected display with sensing of projected surfaces would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Wang’s projected display with sensing of projected surfaces in wall projected display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Reichow, as modified by Wang, teaches the sensor to detect the texture and color of the projected surfaces and providing content based on the sensor data and user input or preference.
As to claim 19, Reichow, as modified by Wang, teaches the non-tangible computer readable medium further comprising instructions to cause the computer to format the supplemental content based on at least one of a user preference, a user action, or the one or more environmental characteristics (Reichow, the show control application 130 may run one or more show programs 134 and the memory 140 may store one-to-many show definitions or show-defining files 142. A default program 134 may be run that chooses the appropriate show files 142 to provide content. In other cases, though, the show program 134 (and associated file(s) 142) is chosen in response to user input 194 and/or 197 that is processed by a user interface (UI) module 132 of the show control application 130. Figure 1, ¶ [0030]) (Reichow, The wall 112 includes a first surface or area 114, a second surface or area 116, and a surface or area 118 associated with the location of a display device 150 on or near a portion of the wall 112, and each of these areas is predefined and used in designing a show to map where projected content should be provided to achieve a desired visual effect/show and where content should not be projected or be blocked as is the case for the area 118 (e.g., to avoid projecting light onto the display device 150 and interfering with its displayed image(s) 152). Figure 1, ¶ [0021])(Wang, Further, a smart projector may cover the interaction area 608, such as an end table in front of the couch, enabling the user to interact with the projected content. The projected content may include comments and social feeds from the internet, social interactions with friends, and other related information of the show. In certain embodiments, the interaction area 608 may include three columns: comment column, information column and friend column. The comment column may display the social feeds from the internet and allow the user to post comments to the social network. The information column may allow the user to browse player information, related news and articles of the video content. The friend column may display icons of friends and allow the user to initiate messaging or video chatting with friends. The sensor-embedded smart projector may detect gestures and/or voices of the user to perform interactions including view and post comments to the social network, browse play information, related news and articles, and messaging and video chatting with friends, Figure 6, ¶ [0058]). In addition, the motivation used is the same as in the rejection of claim 18.
As to claim 20, Reichow, as modified by Wang, teaches the non-tangible computer readable medium wherein the one or more environmental characteristics comprise one or more of an empty area on a surface of the display environment or a color of the surface of the display environment (Reichow, The wall 112 includes a first surface or area 114, a second surface or area 116, and a surface or area 118 associated with the location of a display device 150 on or near a portion of the wall 112, and each of these areas is predefined and used in designing a show to map where projected content should be provided to achieve a desired visual effect/show and where content should not be projected or be blocked as is the case for the area 118 (e.g., to avoid projecting light onto the display device 150 and interfering with its displayed image(s) 152). Figure 1, ¶ [0021]) (Wang, The projector 114 may also sense the texture and color of surrounding projected surfaces and distort the project contents accordingly such that the contents can be displayed with a normal viewing effect. ¶ [0027]). In addition, the motivation used is the same as in the rejection of claim 18.
As to claim 21, Reichow, as modified by Wang, teaches the method wherein the user input is a detected user action, wherein the detected user action includes at least one of a gesture, a gaze, or a voice instruction (Wang, Further, a smart projector may cover the interaction area 608, such as an end table in front of the couch, enabling the user to interact with the projected content. The projected content may include comments and social feeds from the internet, social interactions with friends, and other related information of the show. In certain embodiments, the interaction area 608 may include three columns: comment column, information column and friend column. The comment column may display the social feeds from the internet and allow the user to post comments to the social network. The information column may allow the user to browse player information, related news and articles of the video content. The friend column may display icons of friends and allow the user to initiate messaging or video chatting with friends. The sensor-embedded smart projector may detect gestures and/or voices of the user to perform interactions including view and post comments to the social network, browse play information, related news and articles, and messaging and video chatting with friends, Figure 6, ¶ [0058]). In addition, the motivation used is the same as in the rejection of claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pub. No. 2018/0103287 by Reichow et al. (“Reichow”), in view of U.S. Pub. No. 2016/0219338 by Wang et al. (“Wang”), and in further view of U.S. Pub. No. 2019/0075418 by Shi et al. (“Shi”)

As to claim 6, Reichow, as modified by Wang, does not expressly disclose the method wherein the sensor is an infrared light sensor.
Shi teaches a display system with a sensing system wherein the sensor is an infrared light sensor (Shi, proximity sensor or room volume sensing components (e.g., infrared sensors that detect nearby objects, ¶ [0112]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang’s sensor to include Shi’s infrared sensor because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wang’s sensor and Shi’s infrared sensor perform the same general and predictable function, the predictable function being sensing the geometry and texture of the room. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Wang’s sensor by replacing it with Shi’s infrared sensor. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Reichow, as modified by Wang and Shi, teaches the sensor being an infrared sensor.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pub. No. 2018/0103287 by Reichow et al. (“Reichow”), in view of U.S. Pub. No. 2016/0219338 by Wang et al. (“Wang”), and in further view of U.S. Pub. No. 2014/0051510 by Benko et al. (“Benko”)

As to claim 22, Reichow, as modified by Wang, does not expressly teach wherein the primary display is an alternative reality or virtual reality display in the display environment.
Benko teaches an immersive display with peripheral illusions wherein the primary display is an alternative reality or virtual reality display in the display environment (Benko, FIG. 5 shows a peripheral illusion 500 in which only certain game elements escape the primary image 502. For instance, in the illustrated first-person shooter, only explosion 506 is bled out of the primary image 502. Therefore, peripheral illusions may include an extension of selected elements of the primary image while not extending other elements (e.g., building 504). Figure 5, ¶ [0028]).  Benko teaches the primary display 102 which presents an alternative reality display including game content.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Reichow’s display device to include Benko’s primary display because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Reichow’s display device and Benko’s primary display perform the same general and predictable function, the predictable function being providing a primary display for an immersive display with peripheral projected displays. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Reichow’s display device by replacing it with Benko’s primary display. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Reichow, as modified by Wang and Benko, teaches the primary display being an alternative reality display.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 6-10, and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691